Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 11/25/2020.
Claim 1 has been examined.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 and 4/23/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The examiner notes that not all citations were proper and as such some of the citations were not considered, as indicated on the 1449.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US Patent Application Publication Number 2016/0036636) hereinafter referred to as Erickson, and further in view of Turner et al. (US Patent Number 7,251,215) hereinafter referred to as Turner.
Regarding claim 1, while Erickson taught a computer-implemented method comprising: receiving a set of messages (Erickson Paragraphs 0041-0045 and 0081); compiling the network snapshot segments from the set of messages into a first network snapshot and a second network snapshot (Erickson Paragraphs 0041-0045 and 0081); identifying a difference between the first network snapshot and the second network snapshot (Erickson Paragraphs 0041-0045 and 0081); and providing the difference to a consumer system (Erickson Paragraphs 0041-0045 and 0081), Erickson did not explicitly teach that the set of messages were associated with an output stream of a stream processing service, wherein each message in the set of messages includes a network snapshot segment.  Erickson did teach that the packets being analyzed could be actual network packets seen in the network (Erickson Paragraph 0081).
Turner taught a packet analysis system in which actual network packets are captured and forwarded to a packet analyzer (Turner Col. 4 Lines 29-42, 53-63).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Turner in the network analysis system of Erickson by capturing and forwarding packet streams in the network to the network management system for analysis.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific means for enabling the network management system to analyze actual packets seen in the network.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,873,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,826,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claim.


Conclusion
Claim 1 has been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0115469 taught a system for identifying and presenting differences between different network snapshots, including differences in network flow paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491